               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


KEVIN EUGENE WELLS                         §                       PLAINTIFF
                                           §
                                           §
v.                                         §     Civil No. 1:20cv291-HSO-JCG
                                           §
                                           §
WELLS FARGO BANK, N.A.                     §                     DEFENDANT


                              FINAL JUDGMENT

     In accordance with the Order entered this date and incorporated herein by

reference,

     IT IS, HEREBY, ORDERED AND ADJUDGED that, this case is

DISMISSED WITHOUT PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 23rd day of June, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
